49 F.3d 734
McAllister Towing, Charleston Divisionv.Ambassador Factors, Div. Fleet Factors Corp.; ItelContainers International Corp. v. Ambassador Factors, Div.Fleet Factors Corp.; Ceres Marine Terminals, Inc. v.Ambassador Factors, Div. Fleet Factors Corp.; First AmericanBulk Carrier Corp., Meba Medical and Benefits Plan v.Ambassador Factors, Div., Fleet Factors, Div., FleetFactors, Europe Combined Terminals, BV Rogiers VerenigingEendracht Boatman Ass'n v. Ambassador Factor
NO. 93-8938
United States Court of Appeals,Eleventh Circuit.
Feb 27, 1995
S.D.Ga., 20
F.3d 1175

1
DENIALS OF REHEARING EN BANC.